Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2017

                                       No. 04-16-00335-CV

                                 IN THE INTEREST OF A.M.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-05876
                            Honorable Renée Yanta, Judge Presiding


                                          ORDER
        Appellant has filed a motion to compel service, alleging appellee has filed documents on
December 9, 2016, and January 23, 2017, and has not served appellant with a copy of what she
filed. Our records reflect appellee filed documents on those dates, and they do not contain a
certificate a service. Texas Rule of Appellate Procedure 9.5 requires a filing party to serve a copy
of the document filed “on all parties to the proceeding.” TEX. R. APP. P. 9.5(a). A document
presented for filing must contain a proof of service in the form of either an acknowledgment of
service by the person served or a certificate of service. Proof of service may appear on or be
affixed to the filed document. The clerk may permit a document to be filed without proof of
service, but will require the proof to be filed promptly.” Id. R. 9.5(d); see id. R. 9.5(e)
(containing requirements for certificates of service).

       We therefore grant appellant’s motion and order appellee Candace Gillette to serve
copies of her December 9, 2016 and January 23, 2017 filings on appellant. We further order
appellee Candace Gillette to comply with Rule 9.5 with regard to any future filings in this court.
Appellee is advised that the court may strike any future filing that fails to comply with this order.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court